 



EXHIBIT 10.4

Base Contract for Sale and Purchase of Natural Gas

This Base Contract is entered into as of the following date: January 1, 2005.
The parties to this Base Contract are the following:

         
Selkirk Cogen Partners, L.P.
  and   EnCana Gas Marketing, a business unit of EnCana Midstream & Marketing
24 Power Park Drive, Selkirk, NY 12158
      #1800, 855 – 2nd Street S.W. Calgary, AB, Canada T2P 4Z5
Duns Number: 78-732-7881
      Duns Number: 20-188-3654
Contract Number: NAESB Standard 6.3.1 dated April 19, 2002
      Contract Number: NAESB Standard 6.3.1 dated April 19, 2002
Canadian GST Number: BN877261214
      Canadian GST Number: 13334 3517  
Notices:
      Notices:
(same address as above)
      (same address as above)
Attn: General Manager
      Attn: Gas Contract Administrator
Phone: 518-475-5773 x102     Fax: 518-475-5199
      Phone: 403-645-6244     Fax: 403-645-6201
 
       
Confirmations:
      Confirmations:
(same address as above)
      (same address as above)
Attn: Site Business Analyst
      Attn: Trade Administration
Phone: 518-475-5773 x136     Fax: 518-475-5199
      Phone: 403-645-6225     Fax: 403-645-6201
 
       
Invoices and Payments:
      Invoices and Payments:
(same address as above)
      (same address as above)
Attn: Accounting Manager
      Attn: Natural Gas Marketing Accounting
Phone: 518-475-5773 x143     Fax: 518-475-5199
      Phone: 403-645-6236     Fax: 403-645-2617
 
       
Wire Transfer or ACH Numbers (if applicable):
      Wire Transfer or ACH Numbers (if applicable):
BANK: Bankers Trust Company
      BANK: Royal Bank of Canada, 339 – 8th Ave SW Calgary
ABA: 021-001-033
      ABA: 021000021 – Interm: Chase Manhattan Bank, NY
ACCT: 01-419-647
      ACCT: USD #400-484-2 / CND #117-461-4
Other Details: Project Revenue Fund #12103
      Other Details: Canadian Bank #003, Transit #00009

This Base Contract incorporates by reference for all purposes the General Terms
and Conditions for Sale and Purchase of Natural Gas published by the North
American Energy Standards Board. The parties hereby agree to the following
provisions offered in said General Terms and Conditions. In the event the
parties fail to check a box, the specified default provision shall apply. Select
only one box from each section:

                     
Section 1.2
  o   Oral (default)   Section 7.2   n   25th Day of Month following Month of
Transaction
Procedure   n   Written   Payment Date   delivery (default) If paying by check,
payment must be received by Seller no later than the Payment Date.  
Section 2.5
  o   2 Business Days after receipt (default)   Section 7.2   n   Wire transfer
(default)
Confirm
  n   3 Business Days after receipt   Method of   o   Automated Clearinghouse
Credit (ACH)

Deadline
          Payment   o   Check  
Section 2.6
  o   Seller (default)   Section 7.7   n   Netting applies (default)
Confirming
  o   Buyer   Netting   o   Netting does not apply
Party
  n   EnCana Gas Marketing              
Section 3.2
  o   Cover Standard (default)   Section 10.3.1   n   Early Termination Damages
Apply (default)
Performance
Obligation
  n   Spot Price Standard   Early Termination
Damages   o   Early Termination Damages Do Not Apply
 
                    Note: The following Spot Price Publication applies to both
of the immediately preceding.
 

          Section 10.3.2   n   Other Agreement Setoffs Apply (default)

          Other Agreement
Setoffs   o   Other Agreement Setoffs Do Not Apply
Section 2.26
  o   Gas Daily Midpoint (default)   Section 14.5        
Spot Price
Publication
  n   Per Canadian Gas Price Reporter   Choice Of Law       Alberta
 
Section 6
  n   Buyer Pays At and After Delivery Point   Section 14.10   n  
Confidentiality applies (default)
Taxes
  o   Seller Pays Before and At Delivery Point   Confidentiality   o  
Confidentiality does not apply



n  Special Provisions Number of sheets attached: Six (6)



n  Addendum(s): Canadian Addendum dated April 19, 2002 (unamended)

IN WITNESS WHEREOF, the parties hereto have executed this Base Contract in
duplicate.

                  Selkirk Cogen Partners, L.P.,
By its Managing General Partner, JMC Selkirk, Inc.       EnCana Gas Marketing, a
business unit of EnCana Midstream & Marketing
 
               
By
  /s/ P.CHRISMAN IRIBE       By:   /s/ KIM JOSLIN

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name:
  P. Chrisman Iribe       Name:   J. Kim Joslin
Title:
  President       Title:   Vice-President, Canadian Gas Marketing
 
               
Date:
  December 23, 2004       Date:   December 20, 2004

     
Copyright © 2002 North American Energy Standards Board, Inc.
  NAESB Standard 6.3.1
All Rights Reserved
  April 19, 2002

 



--------------------------------------------------------------------------------



 



General Terms and Conditions
Base Contract for Sale and Purchase of Natural Gas

SECTION 1. PURPOSE AND PROCEDURES

1.1. These General Terms and Conditions are intended to facilitate purchase and
sale transactions of Gas on a Firm or Interruptible basis. “Buyer” refers to the
party receiving Gas and “Seller” refers to the party delivering Gas. The entire
agreement between the parties shall be the Contract as defined in Section 2.7.

The parties have selected either the “Oral Transaction Procedure” or the
“Written Transaction Procedure” as indicated on the Base Contract.

Oral Transaction Procedure:

1.2. The parties will use the following Transaction Confirmation procedure. Any
Gas purchase and sale transaction may be effectuated in an EDI transmission or
telephone conversation with the offer and acceptance constituting the agreement
of the parties. The parties shall be legally bound from the time they so agree
to transaction terms and may each rely thereon. Any such transaction shall be
considered a “writing” and to have been “signed”. Notwithstanding the foregoing
sentence, the parties agree that Confirming Party shall, and the other party
may, confirm a telephonic transaction by sending the other party a Transaction
Confirmation by facsimile, EDI or mutually agreeable electronic means within
three Business Days of a transaction covered by this Section 1.2 (Oral
Transaction Procedure) provided that the failure to send a Transaction
Confirmation shall not invalidate the oral agreement of the parties. Confirming
Party adopts its confirming letterhead, or the like, as its signature on any
Transaction Confirmation as the identification and authentication of Confirming
Party. If the Transaction Confirmation contains any provisions other than those
relating to the commercial terms of the transaction (i.e., price, quantity,
performance obligation, delivery point, period of delivery and/or transportation
conditions), which modify or supplement the Base Contract or General Terms and
Conditions of this Contract (e.g., arbitration or additional representations and
warranties), such provisions shall not be deemed to be accepted pursuant to
Section 1.3 but must be expressly agreed to by both parties; provided that the
foregoing shall not invalidate any transaction agreed to by the parties.

Written Transaction Procedure:

1.2. The parties will use the following Transaction Confirmation procedure.
Should the parties come to an agreement regarding a Gas purchase and sale
transaction for a particular Delivery Period, the Confirming Party shall, and
the other party may, record that agreement on a Transaction Confirmation and
communicate such Transaction Confirmation by facsimile, EDI or mutually
agreeable electronic means, to the other party by the close of the Business Day
following the date of agreement. The parties acknowledge that their agreement
will not be binding until the exchange of nonconflicting Transaction
Confirmations or the passage of the Confirm Deadline without objection from the
receiving party, as provided in Section 1.3.

1.3. If a sending party’s Transaction Confirmation is materially different from
the receiving party’s understanding of the agreement referred to in Section 1.2,
such receiving party shall notify the sending party via facsimile, EDI or
mutually agreeable electronic means by the Confirm Deadline, unless such
receiving party has previously sent a Transaction Confirmation to the sending
party. The failure of the receiving party to so notify the sending party in
writing by the Confirm Deadline constitutes the receiving party’s agreement to
the terms of the transaction described in the sending party’s Transaction
Confirmation. If there are any material differences between timely sent
Transaction Confirmations governing the same transaction, then neither
Transaction Confirmation shall be binding until or unless such differences are
resolved including the use of any evidence that clearly resolves the differences
in the Transaction Confirmations. In the event of a conflict among the terms of
(i) a binding Transaction Confirmation pursuant to Section 1.2, (ii) the oral
agreement of the parties which may be evidenced by a recorded conversation,
where the parties have selected the Oral Transaction Procedure of the Base
Contract, (iii) the Base Contract, and (iv) these General Terms and Conditions,
the terms of the documents shall govern in the priority listed in this sentence.

1.4. The parties agree that each party may electronically record all telephone
conversations with respect to this Contract between their respective employees,
without any special or further notice to the other party. Each party shall
obtain any necessary consent of its agents and employees to such recording.
Where the parties have selected the Oral Transaction Procedure in Section 1.2 of
the Base Contract, the parties agree not to contest the validity or
enforceability of telephonic recordings entered into in accordance with the
requirements of this Base Contract. However, nothing herein shall be construed
as a waiver of any objection to the admissibility of such evidence.

SECTION 2. DEFINITIONS

The terms set forth below shall have the meaning ascribed to them below. Other
terms are also defined elsewhere in the Contract and shall have the meanings
ascribed to them herein.

2.1. “Alternative Damages” shall mean such damages, expressed in dollars or
dollars per MMBtu, as the parties shall agree upon in the Transaction
Confirmation, in the event either Seller or Buyer fails to perform a Firm
obligation to deliver Gas in the case of Seller or to receive Gas in the case of
Buyer.

2.2. “Base Contract” shall mean a contract executed by the parties that
incorporates these General Terms and Conditions by reference; that specifies the
agreed selections of provisions contained herein; and that sets forth other
information required herein and any Special Provisions and addendum(s) as
identified on page one.

2.3. “British thermal unit” or “Btu” shall mean the International BTU, which is
also called the Btu (IT).

     
Copyright © North American Energy Standards Bord, Inc.
All Right Reserved

Page 2 of 10 NAESB Standard 6.3.1
April 19, 2002

 



--------------------------------------------------------------------------------



 



2.4. “Business Day” shall mean any day except Saturday, Sunday or Federal
Reserve Bank holidays.

2.5. “Confirm Deadline” shall mean 5:00 p.m. in the receiving party’s time zone
on the second Business Day following the Day a Transaction Confirmation is
received or, if applicable, on the Business Day agreed to by the parties in the
Base Contract; provided, if the Transaction Confirmation is time stamped after
5:00 p.m. in the receiving party’s time zone, it shall be deemed received at the
opening of the next Business Day.

2.6. “Confirming Party” shall mean the party designated in the Base Contract to
prepare and forward Transaction Confirmations to the other party.

2.7. “Contract” shall mean the legally-binding relationship established by (i)
the Base Contract, (ii) any and all binding Transaction Confirmations and (iii)
where the parties have selected the Oral Transaction Procedure in Section 1.2 of
the Base Contract, any and all transactions that the parties have entered into
through an EDI transmission or by telephone, but that have not been confirmed in
a binding Transaction Confirmation.

2.8. “Contract Price” shall mean the amount expressed in U.S. Dollars per MMBtu
to be paid by Buyer to Seller for the purchase of Gas as agreed to by the
parties in a transaction.

2.9. “Contract Quantity” shall mean the quantity of Gas to be delivered and
taken as agreed to by the parties in a transaction.

2.10. “Cover Standard”, as referred to in Section 3.2, shall mean that if there
is an unexcused failure to take or deliver any quantity of Gas pursuant to this
Contract, then the performing party shall use commercially reasonable efforts to
(i) if Buyer is the performing party, obtain Gas, (or an alternate fuel if
elected by Buyer and replacement Gas is not available), or (ii) if Seller is the
performing party, sell Gas, in either case, at a price reasonable for the
delivery or production area, as applicable, consistent with: the amount of
notice provided by the nonperforming party; the immediacy of the Buyer’s Gas
consumption needs or Seller’s Gas sales requirements, as applicable; the
quantities involved; and the anticipated length of failure by the nonperforming
party.

2.11. “Credit Support Obligation(s)” shall mean any obligation(s) to provide or
establish credit support for, or on behalf of, a party to this Contract such as
an irrevocable standby letter of credit, a margin agreement, a prepayment, a
security interest in an asset, a performance bond, guaranty, or other good and
sufficient security of a continuing nature.

2.12. “Day” shall mean a period of 24 consecutive hours, coextensive with a
“day” as defined by the Receiving Transporter in a particular transaction.

2.13. “Delivery Period” shall be the period during which deliveries are to be
made as agreed to by the parties in a transaction.

2.14. “Delivery Point(s)” shall mean such point(s) as are agreed to by the
parties in a transaction.

2.15. “EDI” shall mean an electronic data interchange pursuant to an agreement
entered into by the parties, specifically relating to the communication of
Transaction Confirmations under this Contract.

2.16. “EFP” shall mean the purchase, sale or exchange of natural Gas as the
“physical” side of an exchange for physical transaction involving gas futures
contracts. EFP shall incorporate the meaning and remedies of “Firm”, provided
that a party’s excuse for nonperformance of its obligations to deliver or
receive Gas will be governed by the rules of the relevant futures exchange
regulated under the Commodity Exchange Act.

2.17. “Firm” shall mean that either party may interrupt its performance without
liability only to the extent that such performance is prevented for reasons of
Force Majeure; provided, however, that during Force Majeure interruptions, the
party invoking Force Majeure may be responsible for any Imbalance Charges as set
forth in Section 4.3 related to its interruption after the nomination is made to
the Transporter and until the change in deliveries and/or receipts is confirmed
by the Transporter.

2.18. “Gas” shall mean any mixture of hydrocarbons and noncombustible gases in a
gaseous state consisting primarily of methane.

2.19. “Imbalance Charges” shall mean any fees, penalties, costs or charges (in
cash or in kind) assessed by a Transporter for failure to satisfy the
Transporter’s balance and/or nomination requirements.

2.20. “Interruptible” shall mean that either party may interrupt its performance
at any time for any reason, whether or not caused by an event of Force Majeure,
with no liability, except such interrupting party may be responsible for any
Imbalance Charges as set forth in Section 4.3 related to its interruption after
the nomination is made to the Transporter and until the change in deliveries
and/or receipts is confirmed by Transporter.

2.21. “MMBtu” shall mean one million British thermal units, which is equivalent
to one dekatherm.

2.22. “Month” shall mean the period beginning on the first Day of the calendar
month and ending immediately prior to the commencement of the first Day of the
next calendar month.

2.23. “Payment Date” shall mean a date, as indicated on the Base Contract, on or
before which payment is due Seller for Gas received by Buyer in the previous
Month.

2.24. “Receiving Transporter” shall mean the Transporter receiving Gas at a
Delivery Point, or absent such receiving Transporter, the Transporter delivering
Gas at a Delivery Point.

2.25. “Scheduled Gas” shall mean the quantity of Gas confirmed by Transporter(s)
for movement, transportation or management.

2.26. “Spot Price “ as referred to in Section 3.2 shall mean the price listed in
the publication indicated on the Base Contract, under the listing applicable to
the geographic location closest in proximity to the Delivery Point(s) for the
relevant Day; provided, if there is no single price published for such location
for such Day, but there is published a range of prices, then the Spot Price
shall be the average

     
Copyright © North American Energy Standards Bord, Inc.
All Right Reserved

Page 3 of 10 NAESB Standard 6.3.1
April 19, 2002

 



--------------------------------------------------------------------------------



 



of such high and low prices. If no price or range of prices is published for
such Day, then the Spot Price shall be the average of the following: (i) the
price (determined as stated above) for the first Day for which a price or range
of prices is published that next precedes the relevant Day; and (ii) the price
(determined as stated above) for the first Day for which a price or range of
prices is published that next follows the relevant Day.

2.27. “Transaction Confirmation” shall mean a document, similar to the form of
Exhibit A, setting forth the terms of a transaction formed pursuant to Section 1
for a particular Delivery Period.

2.28. “Termination Option” shall mean the option of either party to terminate a
transaction in the event that the other party fails to perform a Firm obligation
to deliver Gas in the case of Seller or to receive Gas in the case of Buyer for
a designated number of days during a period as specified on the applicable
Transaction Confirmation.

2.29. “Transporter(s)” shall mean all Gas gathering or pipeline companies, or
local distribution companies, acting in the capacity of a transporter,
transporting Gas for Seller or Buyer upstream or downstream, respectively, of
the Delivery Point pursuant to a particular transaction.

SECTION 3. PERFORMANCE OBLIGATION

3.1. Seller agrees to sell and deliver, and Buyer agrees to receive and
purchase, the Contract Quantity for a particular transaction in accordance with
the terms of the Contract. Sales and purchases will be on a Firm or
Interruptible basis, as agreed to by the parties in a transaction.

The parties have selected either the “Cover Standard” or the “Spot Price
Standard” as indicated on the Base Contract. Cover Standard:

3.2. The sole and exclusive remedy of the parties in the event of a breach of a
Firm obligation to deliver or receive Gas shall be recovery of the following:
(i) in the event of a breach by Seller on any Day(s), payment by Seller to Buyer
in an amount equal to the positive difference, if any, between the purchase
price paid by Buyer utilizing the Cover Standard and the Contract Price,
adjusted for commercially reasonable differences in transportation costs to or
from the Delivery Point(s), multiplied by the difference between the Contract
Quantity and the quantity actually delivered by Seller for such Day(s); or
(ii) in the event of a breach by Buyer on any Day(s), payment by Buyer to Seller
in the amount equal to the positive difference, if any, between the Contract
Price and the price received by Seller utilizing the Cover Standard for the
resale of such Gas, adjusted for commercially reasonable differences in
transportation costs to or from the Delivery Point(s), multiplied by the
difference between the Contract Quantity and the quantity actually taken by
Buyer for such Day(s); or (iii) in the event that Buyer has used commercially
reasonable efforts to replace the Gas or Seller has used commercially reasonable
efforts to sell the Gas to a third party, and no such replacement or sale is
available, then the sole and exclusive remedy of the performing party shall be
any unfavorable difference between the Contract Price and the Spot Price,
adjusted for such transportation to the applicable Delivery Point, multiplied by
the difference between the Contract Quantity and the quantity actually delivered
by Seller and received by Buyer for such Day(s). Imbalance Charges shall not be
recovered under this Section 3.2, but Seller and/or Buyer shall be responsible
for Imbalance Charges, if any, as provided in Section 4.3. The amount of such
unfavorable difference shall be payable five Business Days after presentation of
the performing party’s invoice, which shall set forth the basis upon which such
amount was calculated.

Spot Price Standard:

3.2. The sole and exclusive remedy of the parties in the event of a breach of a
Firm obligation to deliver or receive Gas shall be recovery of the following:
(i) in the event of a breach by Seller on any Day(s), payment by Seller to Buyer
in an amount equal to the difference between the Contract Quantity and the
actual quantity delivered by Seller and received by Buyer for such Day(s),
multiplied by the positive difference, if any, obtained by subtracting the
Contract Price from the Spot Price; or (ii) in the event of a breach by Buyer on
any Day(s), payment by Buyer to Seller in an amount equal to the difference
between the Contract Quantity and the actual quantity delivered by Seller and
received by Buyer for such Day(s), multiplied by the positive difference, if
any, obtained by subtracting the applicable Spot Price from the Contract Price.
Imbalance Charges shall not be recovered under this Section 3.2, but Seller
and/or Buyer shall be responsible for Imbalance Charges, if any, as provided in
Section 4.3. The amount of such unfavorable difference shall be payable five
Business Days after presentation of the performing party’s invoice, which shall
set forth the basis upon which such amount was calculated.

3.3. Notwithstanding Section 3.2, the parties may agree to Alternative Damages
in a Transaction Confirmation executed in writing by both parties.

3.4. In addition to Sections 3.2 and 3.3, the parties may provide for a
Termination Option in a Transaction Confirmation executed in writing by both
parties. The Transaction Confirmation containing the Termination Option will
designate the length of nonperformance triggering the Termination Option and the
procedures for exercise thereof, how damages for nonperformance will be
compensated, and how liquidation costs will be calculated.

SECTION 4. TRANSPORTATION, NOMINATIONS, AND IMBALANCES

4.1. Seller shall have the sole responsibility for transporting the Gas to the
Delivery Point(s). Buyer shall have the sole responsibility for transporting the
Gas from the Delivery Point(s).

4.2. The parties shall coordinate their nomination activities, giving sufficient
time to meet the deadlines of the affected Transporter(s). Each party shall give
the other party timely prior Notice, sufficient to meet the requirements of all
Transporter(s) involved in the transaction, of the quantities of Gas to be
delivered and purchased each Day. Should either party become aware that actual
deliveries at the Delivery Point(s) are greater or lesser than the Scheduled
Gas, such party shall promptly notify the other party.

     
Copyright © North American Energy Standards Bord, Inc.
All Right Reserved

Page 4 of 10 NAESB Standard 6.3.1
April 19, 2002

 



--------------------------------------------------------------------------------



 



4.3. The parties shall use commercially reasonable efforts to avoid imposition
of any Imbalance Charges. If Buyer or Seller receives an invoice from a
Transporter that includes Imbalance Charges, the parties shall determine the
validity as well as the cause of such Imbalance Charges. If the Imbalance
Charges were incurred as a result of Buyer’s receipt of quantities of Gas
greater than or less than the Scheduled Gas, then Buyer shall pay for such
Imbalance Charges or reimburse Seller for such Imbalance Charges paid by Seller.
If the Imbalance Charges were incurred as a result of Seller’s delivery of
quantities of Gas greater than or less than the Scheduled Gas, then Seller shall
pay for such Imbalance Charges or reimburse Buyer for such Imbalance Charges
paid by Buyer.

SECTION 5. QUALITY AND MEASUREMENT

All Gas delivered by Seller shall meet the pressure, quality and heat content
requirements of the Receiving Transporter. The unit of quantity measurement for
purposes of this Contract shall be one MMBtu dry. Measurement of Gas quantities
hereunder shall be in accordance with the established procedures of the
Receiving Transporter.

SECTION 6. TAXES

The parties have selected either “Buyer Pays At and After Delivery Point” or
“Seller Pays Before and At Delivery Point” as indicated on the Base Contract.

Buyer Pays At and After Delivery Point:

Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority (“Taxes”) on or with
respect to the Gas prior to the Delivery Point(s). Buyer shall pay or cause to
be paid all Taxes on or with respect to the Gas at the Delivery Point(s) and all
Taxes after the Delivery Point(s). If a party is required to remit or pay Taxes
that are the other party’s responsibility hereunder, the party responsible for
such Taxes shall promptly reimburse the other party for such Taxes. Any party
entitled to an exemption from any such Taxes or charges shall furnish the other
party any necessary documentation thereof.

Seller Pays Before and At Delivery Point:

Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority (“Taxes”) on or with
respect to the Gas prior to the Delivery Point(s) and all Taxes at the Delivery
Point(s). Buyer shall pay or cause to be paid all Taxes on or with respect to
the Gas after the Delivery Point(s). If a party is required to remit or pay
Taxes that are the other party’s responsibility hereunder, the party responsible
for such Taxes shall promptly reimburse the other party for such Taxes. Any
party entitled to an exemption from any such Taxes or charges shall furnish the
other party any necessary documentation thereof.

SECTION 7. BILLING, PAYMENT, AND AUDIT

7.1. Seller shall invoice Buyer for Gas delivered and received in the preceding
Month and for any other applicable charges, providing supporting documentation
acceptable in industry practice to support the amount charged. If the actual
quantity delivered is not known by the billing date, billing will be prepared
based on the quantity of Scheduled Gas. The invoiced quantity will then be
adjusted to the actual quantity on the following Month’s billing or as soon
thereafter as actual delivery information is available.

7.2. Buyer shall remit the amount due under Section 7.1 in the manner specified
in the Base Contract, in immediately available funds, on or before the later of
the Payment Date or 10 Days after receipt of the invoice by Buyer; provided that
if the Payment Date is not a Business Day, payment is due on the next Business
Day following that date. In the event any payments are due Buyer hereunder,
payment to Buyer shall be made in accordance with this Section 7.2.

7.3. In the event payments become due pursuant to Sections 3.2 or 3.3, the
performing party may submit an invoice to the nonperforming party for an
accelerated payment setting forth the basis upon which the invoiced amount was
calculated. Payment from the nonperforming party will be due five Business Days
after receipt of invoice.

7.4. If the invoiced party, in good faith, disputes the amount of any such
invoice or any part thereof, such invoiced party will pay such amount as it
concedes to be correct; provided, however, if the invoiced party disputes the
amount due, it must provide supporting documentation acceptable in industry
practice to support the amount paid or disputed. In the event the parties are
unable to resolve such dispute, either party may pursue any remedy available at
law or in equity to enforce its rights pursuant to this Section.

7.5. If the invoiced party fails to remit the full amount payable when due,
interest on the unpaid portion shall accrue from the date due until the date of
payment at a rate equal to the lower of (i) the then-effective prime rate of
interest published under “Money Rates” by The Wall Street Journal, plus two
percent per annum; or (ii) the maximum applicable lawful interest rate.

7.6. A party shall have the right, at its own expense, upon reasonable Notice
and at reasonable times, to examine and audit and to obtain copies of the
relevant portion of the books, records, and telephone recordings of the other
party only to the extent reasonably necessary to verify the accuracy of any
statement, charge, payment, or computation made under the Contract. This right
to examine, audit, and to obtain copies shall not be available with respect to
proprietary information not directly relevant to transactions under this
Contract. All invoices and billings shall be conclusively presumed final and
accurate and all associated claims for under- or overpayments shall be deemed
waived unless such invoices or billings are objected to in writing, with
adequate explanation and/or documentation, within two years after the Month of
Gas delivery. All retroactive adjustments under Section 7 shall be paid in full
by the party owing payment within 30 Days of Notice and substantiation of such
inaccuracy.

7.7. Unless the parties have elected on the Base Contract not to make this
Section 7.7 applicable to this Contract, the parties shall net all undisputed
amounts due and owing, and/or past due, arising under the Contract such that the
party owing the greater amount shall make a single payment of the net amount to
the other party in accordance with Section 7; provided that no payment required
to be made pursuant to the terms of any Credit Support Obligation or pursuant to
Section 7.3 shall be subject to netting under this Section. If the parties have
executed a separate netting agreement, the terms and conditions therein shall
prevail to the extent inconsistent herewith.

     
Copyright © North American Energy Standards Bord, Inc.
All Right Reserved

Page 5 of 10 NAESB Standard 6.3.1
April 19, 2002

 



--------------------------------------------------------------------------------



 



SECTION 8. TITLE, WARRANTY, AND INDEMNITY

8.1. Unless otherwise specifically agreed, title to the Gas shall pass from
Seller to Buyer at the Delivery Point(s). Seller shall have responsibility for
and assume any liability with respect to the Gas prior to its delivery to Buyer
at the specified Delivery Point(s). Buyer shall have responsibility for and any
liability with respect to said Gas after its delivery to Buyer at the Delivery
Point(s).

8.2. Seller warrants that it will have the right to convey and will transfer
good and merchantable title to all Gas sold hereunder and delivered by it to
Buyer, free and clear of all liens, encumbrances, and claims. EXCEPT AS PROVIDED
IN THIS SECTION 8.2 AND IN SECTION 14.8, ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE, ARE DISCLAIMED.

8.3. Seller agrees to indemnify Buyer and save it harmless from all losses,
liabilities or claims including reasonable attorneys’ fees and costs of court
(“Claims”), from any and all persons, arising from or out of claims of title,
personal injury or property damage from said Gas or other charges thereon which
attach before title passes to Buyer. Buyer agrees to indemnify Seller and save
it harmless from all Claims, from any and all persons, arising from or out of
claims regarding payment, personal injury or property damage from said Gas or
other charges thereon which attach after title passes to Buyer.

8.4. Notwithstanding the other provisions of this Section 8, as between Seller
and Buyer, Seller will be liable for all Claims to the extent that such arise
from the failure of Gas delivered by Seller to meet the quality requirements of
Section 5.

SECTION 9. NOTICES

9.1. All Transaction Confirmations, invoices, payments and other communications
made pursuant to the Base Contract (“Notices”) shall be made to the addresses
specified in writing by the respective parties from time to time.

9.2. All Notices required hereunder may be sent by facsimile or mutually
acceptable electronic means, a nationally recognized overnight courier service,
first class mail or hand delivered.

9.3. Notice shall be given when received on a Business Day by the addressee. In
the absence of proof of the actual receipt date, the following presumptions will
apply. Notices sent by facsimile shall be deemed to have been received upon the
sending party’s receipt of its facsimile machine’s confirmation of successful
transmission. If the day on which such facsimile is received is not a Business
Day or is after five p.m. on a Business Day, then such facsimile shall be deemed
to have been received on the next following Business Day. Notice by overnight
mail or courier shall be deemed to have been received on the next Business Day
after it was sent or such earlier time as is confirmed by the receiving party.
Notice via first class mail shall be considered delivered five Business Days
after mailing.

SECTION 10. FINANCIAL RESPONSIBILITY

10.1. If either party (“X”) has reasonable grounds for insecurity regarding the
performance of any obligation under this Contract (whether or not then due) by
the other party (“Y”) (including, without limitation, the occurrence of a
material change in the creditworthiness of Y), X may demand Adequate Assurance
of Performance. “Adequate Assurance of Performance” shall mean sufficient
security in the form, amount and for the term reasonably acceptable to X,
including, but not limited to, a standby irrevocable letter of credit, a
prepayment, a security interest in an asset or a performance bond or guaranty
(including the issuer of any such security).

10.2. In the event (each an “Event of Default”) either party (the “Defaulting
Party”) or its guarantor shall: (i) make an assignment or any general
arrangement for the benefit of creditors; (ii) file a petition or otherwise
commence, authorize, or acquiesce in the commencement of a proceeding or case
under any bankruptcy or similar law for the protection of creditors or have such
petition filed or proceeding commenced against it; (iii) otherwise become
bankrupt or insolvent (however evidenced); (iv) be unable to pay its debts as
they fall due; (v) have a receiver, provisional liquidator, conservator,
custodian, trustee or other similar official appointed with respect to it or
substantially all of its assets; (vi) fail to perform any obligation to the
other party with respect to any Credit Support Obligations relating to the
Contract; (vii) fail to give Adequate Assurance of Performance under Section
10.1 within 48 hours but at least one Business Day of a written request by the
other party; or (viii) not have paid any amount due the other party hereunder on
or before the second Business Day following written Notice that such payment is
due; then the other party (the “Non-Defaulting Party”) shall have the right, at
its sole election, to immediately withhold and/or suspend deliveries or payments
upon Notice and/or to terminate and liquidate the transactions under the
Contract, in the manner provided in Section 10.3, in addition to any and all
other remedies available hereunder.

10.3. If an Event of Default has occurred and is continuing, the Non-Defaulting
Party shall have the right, by Notice to the Defaulting Party, to designate a
Day, no earlier than the Day such Notice is given and no later than 20 Days
after such Notice is given, as an early termination date (the “Early Termination
Date”) for the liquidation and termination pursuant to Section 10.3.1 of all
transactions under the Contract, each a “Terminated Transaction”. On the Early
Termination Date, all transactions will terminate, other than those
transactions, if any, that may not be liquidated and terminated under applicable
law or that are, in the reasonable opinion of the Non-Defaulting Party,
commercially impracticable to liquidate and terminate (“Excluded Transactions”),
which Excluded Transactions must be liquidated and terminated as soon thereafter
as is reasonably practicable, and upon termination shall be a Terminated
Transaction and be valued consistent with Section 10.3.1 below. With respect to
each Excluded Transaction, its actual termination date shall be the Early
Termination Date for purposes of Section 10.3.1.

     
Copyright © North American Energy Standards Bord, Inc.
All Right Reserved

Page 6 of 10 NAESB Standard 6.3.1
April 19, 2002

 



--------------------------------------------------------------------------------



 



The parties have selected either “Early Termination Damages Apply” or “Early
Termination Damages Do Not Apply” as indicated on the Base Contract.

Early Termination Damages Apply:

     10.3.1. As of the Early Termination Date, the Non-Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, (i) the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination Date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract and (ii) the Market Value,
as defined below, of each Terminated Transaction. The Non-Defaulting Party shall
(x) liquidate and accelerate each Terminated Transaction at its Market Value, so
that each amount equal to the difference between such Market Value and the
Contract Value, as defined below, of such Terminated Transaction(s) shall be due
to the Buyer under the Terminated Transaction(s) if such Market Value exceeds
the Contract Value and to the Seller if the opposite is the case; and (y) where
appropriate, discount each amount then due under clause (x) above to present
value in a commercially reasonable manner as of the Early Termination Date (to
take account of the period between the date of liquidation and the date on which
such amount would have otherwise been due pursuant to the relevant Terminated
Transactions).

For purposes of this Section 10.3.1, “Contract Value” means the amount of Gas
remaining to be delivered or purchased under a transaction multiplied by the
Contract Price, and “Market Value” means the amount of Gas remaining to be
delivered or purchased under a transaction multiplied by the market price for a
similar transaction at the Delivery Point determined by the Non-Defaulting Party
in a commercially reasonable manner. To ascertain the Market Value, the
Non-Defaulting Party may consider, among other valuations, any or all of the
settlement prices of NYMEX Gas futures contracts, quotations from leading
dealers in energy swap contracts or physical gas trading markets, similar sales
or purchases and any other bona fide third-party offers, all adjusted for the
length of the term and differences in transportation costs. A party shall not be
required to enter into a replacement transaction(s) in order to determine the
Market Value. Any extension(s) of the term of a transaction to which parties are
not bound as of the Early Termination Date (including but not limited to
“evergreen provisions”) shall not be considered in determining Contract Values
and Market Values. For the avoidance of doubt, any option pursuant to which one
party has the right to extend the term of a transaction shall be considered in
determining Contract Values and Market Values. The rate of interest used in
calculating net present value shall be determined by the Non-Defaulting Party in
a commercially reasonable manner.

Early Termination Damages Do Not Apply:

     10.3.1. As of the Early Termination Date, the Non-Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination Date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract.

The parties have selected either “Other Agreement Setoffs Apply” or “Other
Agreement Setoffs Do Not Apply” as indicated on the Base Contract.

Other Agreement Setoffs Apply:

     10.3.2. The Non-Defaulting Party shall net or aggregate, as appropriate,
any and all amounts owing between the parties under Section 10.3.1, so that all
such amounts are netted or aggregated to a single liquidated amount payable by
one party to the other (the “Net Settlement Amount”). At its sole option and
without prior Notice to the Defaulting Party, the Non-Defaulting Party may
setoff (i) any Net Settlement Amount owed to the Non-Defaulting Party against
any margin or other collateral held by it in connection with any Credit Support
Obligation relating to the Contract; or (ii) any Net Settlement Amount payable
to the Defaulting Party against any amount(s) payable by the Defaulting Party to
the Non-Defaulting Party under any other agreement or arrangement between the
parties.

Other Agreement Setoffs Do Not Apply:

     10.3.2. The Non-Defaulting Party shall net or aggregate, as appropriate,
any and all amounts owing between the parties under Section 10.3.1, so that all
such amounts are netted or aggregated to a single liquidated amount payable by
one party to the other (the “Net Settlement Amount”). At its sole option and
without prior Notice to the Defaulting Party, the Non-Defaulting Party may
setoff any Net Settlement Amount owed to the Non-Defaulting Party against any
margin or other collateral held by it in connection with any Credit Support
Obligation relating to the Contract.

     10.3.3. If any obligation that is to be included in any netting,
aggregation or setoff pursuant to Section 10.3.2 is unascertained, the
Non-Defaulting Party may in good faith estimate that obligation and net,
aggregate or setoff, as applicable, in respect of the estimate, subject to the
Non-Defaulting Party accounting to the Defaulting Party when the obligation is
ascertained. Any amount not then due which is included in any netting,
aggregation or setoff pursuant to Section 10.3.2 shall be discounted to net
present value in a commercially reasonable manner determined by the
Non-Defaulting Party.

10.4. As soon as practicable after a liquidation, Notice shall be given by the
Non-Defaulting Party to the Defaulting Party of the Net Settlement Amount, and
whether the Net Settlement Amount is due to or due from the Non-Defaulting
Party. The Notice shall include a written statement explaining in reasonable
detail the calculation of such amount, provided that failure to give such Notice
shall not affect the validity or enforceability of the liquidation or give rise
to any claim by the Defaulting Party against the Non-Defaulting Party. The Net
Settlement Amount shall be paid by the close of business on the second Business
Day following such Notice, which date shall not be earlier than the Early
Termination Date. Interest on any unpaid portion of the Net Settlement Amount
shall accrue from the date due until the

     
Copyright © North American Energy Standards Bord, Inc.
All Right Reserved

Page 7 of 10 NAESB Standard 6.3.1
April 19, 2002

 



--------------------------------------------------------------------------------



 



date of payment at a rate equal to the lower of (i) the then-effective prime
rate of interest published under “Money Rates” by The Wall Street Journal, plus
two percent per annum; or (ii) the maximum applicable lawful interest rate.

10.5. The parties agree that the transactions hereunder constitute a “forward
contract” within the meaning of the United States Bankruptcy Code and that Buyer
and Seller are each “forward contract merchants” within the meaning of the
United States Bankruptcy Code.

10.6. The Non-Defaulting Party’s remedies under this Section 10 are the sole and
exclusive remedies of the Non-Defaulting Party with respect to the occurrence of
any Early Termination Date. Each party reserves to itself all other rights,
setoffs, counterclaims and other defenses that it is or may be entitled to
arising from the Contract.

10.7. With respect to this Section 10, if the parties have executed a separate
netting agreement with close-out netting provisions, the terms and conditions
therein shall prevail to the extent inconsistent herewith.

SECTION 11. FORCE MAJEURE

11.1. Except with regard to a party’s obligation to make payment(s) due under
Section 7, Section 10.4, and Imbalance Charges under Section 4, neither party
shall be liable to the other for failure to perform a Firm obligation, to the
extent such failure was caused by Force Majeure. The term “Force Majeure” as
employed herein means any cause not reasonably within the control of the party
claiming suspension, as further defined in Section 11.2.

11.2. Force Majeure shall include, but not be limited to, the following: (i)
physical events such as acts of God, landslides, lightning, earthquakes, fires,
storms or storm warnings, such as hurricanes, which result in evacuation of the
affected area, floods, washouts, explosions, breakage or accident or necessity
of repairs to machinery or equipment or lines of pipe; (ii) weather related
events affecting an entire geographic region, such as low temperatures which
cause freezing or failure of wells or lines of pipe; (iii) interruption and/or
curtailment of Firm transportation and/or storage by Transporters; (iv) acts of
others such as strikes, lockouts or other industrial disturbances, riots,
sabotage, insurrections or wars; and (v) governmental actions such as necessity
for compliance with any court order, law, statute, ordinance, regulation, or
policy having the effect of law promulgated by a governmental authority having
jurisdiction. Seller and Buyer shall make reasonable efforts to avoid the
adverse impacts of a Force Majeure and to resolve the event or occurrence once
it has occurred in order to resume performance.

11.3. Neither party shall be entitled to the benefit of the provisions of Force
Majeure to the extent performance is affected by any or all of the following
circumstances: (i) the curtailment of interruptible or secondary Firm
transportation unless primary, in-path, Firm transportation is also curtailed;
(ii) the party claiming excuse failed to remedy the condition and to resume the
performance of such covenants or obligations with reasonable dispatch; or (iii)
economic hardship, to include, without limitation, Seller’s ability to sell Gas
at a higher or more advantageous price than the Contract Price, Buyer’s ability
to purchase Gas at a lower or more advantageous price than the Contract Price,
or a regulatory agency disallowing, in whole or in part, the pass through of
costs resulting from this Agreement; (iv) the loss of Buyer’s market(s) or
Buyer’s inability to use or resell Gas purchased hereunder, except, in either
case, as provided in Section 11.2; or (v) the loss or failure of Seller’s gas
supply or depletion of reserves, except, in either case, as provided in Section
11.2. The party claiming Force Majeure shall not be excused from its
responsibility for Imbalance Charges.

11.4. Notwithstanding anything to the contrary herein, the parties agree that
the settlement of strikes, lockouts or other industrial disturbances shall be
within the sole discretion of the party experiencing such disturbance.

11.5. The party whose performance is prevented by Force Majeure must provide
Notice to the other party. Initial Notice may be given orally; however, written
Notice with reasonably full particulars of the event or occurrence is required
as soon as reasonably possible. Upon providing written Notice of Force Majeure
to the other party, the affected party will be relieved of its obligation, from
the onset of the Force Majeure event, to make or accept delivery of Gas, as
applicable, to the extent and for the duration of Force Majeure, and neither
party shall be deemed to have failed in such obligations to the other during
such occurrence or event.

11.6. Notwithstanding Sections 11.2 and 11.3, the parties may agree to
alternative Force Majeure provisions in a Transaction Confirmation executed in
writing by both parties.

SECTION 12. TERM

This Contract may be terminated on 30 Day’s written Notice, but shall remain in
effect until the expiration of the latest Delivery Period of any transaction(s).
The rights of either party pursuant to Section 7.6 and Section 10, the
obligations to make payment hereunder, and the obligation of either party to
indemnify the other, pursuant hereto shall survive the termination of the Base
Contract or any transaction.

SECTION 13. LIMITATIONS

FOR BREACH OF ANY PROVISION FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS
PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND
EXCLUSIVE REMEDY. A PARTY’S LIABILITY HEREUNDER SHALL BE LIMITED AS SET FORTH IN
SUCH PROVISION, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE
WAIVED. IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY PROVIDED HEREIN OR IN A
TRANSACTION, A PARTY’S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY.
SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, AND ALL OTHER
REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. UNLESS EXPRESSLY HEREIN
PROVIDED, NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE,
EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION
DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY INDEMNITY PROVISION OR
OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS HEREIN IMPOSED
ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES
RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE
BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE.

     
Copyright © North American Energy Standards Bord, Inc.
All Right Reserved

Page 8 of 10 NAESB Standard 6.3.1
April 19, 2002

 



--------------------------------------------------------------------------------



 



TO THE EXTENT ANY DAMAGES REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED, THE
PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE,
OR OTHERWISE OBTAINING AN ADEQUATE REMEDY IS INCONVENIENT AND THE DAMAGES
CALCULATED HEREUNDER CONSTITUTE A REASONABLE APPROXIMATION OF THE HARM OR LOSS.

SECTION 14. MISCELLANEOUS

14.1. This Contract shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, and heirs of the respective
parties hereto, and the covenants, conditions, rights and obligations of this
Contract shall run for the full term of this Contract. No assignment of this
Contract, in whole or in part, will be made without the prior written consent of
the non-assigning party (and shall not relieve the assigning party from
liability hereunder), which consent will not be unreasonably withheld or
delayed; provided, either party may (i) transfer, sell, pledge, encumber, or
assign this Contract or the accounts, revenues, or proceeds hereof in connection
with any financing or other financial arrangements, or (ii) transfer its
interest to any parent or affiliate by assignment, merger or otherwise without
the prior approval of the other party. Upon any such assignment, transfer and
assumption, the transferor shall remain principally liable for and shall not be
relieved of or discharged from any obligations hereunder.

14.2. If any provision in this Contract is determined to be invalid, void or
unenforceable by any court having jurisdiction, such determination shall not
invalidate, void, or make unenforceable any other provision, agreement or
covenant of this Contract.

14.3. No waiver of any breach of this Contract shall be held to be a waiver of
any other or subsequent breach.

14.4. This Contract sets forth all understandings between the parties respecting
each transaction subject hereto, and any prior contracts, understandings and
representations, whether oral or written, relating to such transactions are
merged into and superseded by this Contract and any effective transaction(s).
This Contract may be amended only by a writing executed by both parties.

14.5. The interpretation and performance of this Contract shall be governed by
the laws of the jurisdiction as indicated on the Base Contract, excluding,
however, any conflict of laws rule which would apply the law of another
jurisdiction.

14.6. This Contract and all provisions herein will be subject to all applicable
and valid statutes, rules, orders and regulations of any governmental authority
having jurisdiction over the parties, their facilities, or Gas supply, this
Contract or transaction or any provisions thereof.

14.7. There is no third party beneficiary to this Contract.

14.8. Each party to this Contract represents and warrants that it has full and
complete authority to enter into and perform this Contract. Each person who
executes this Contract on behalf of either party represents and warrants that it
has full and complete authority to do so and that such party will be bound
thereby.

14.9. The headings and subheadings contained in this Contract are used solely
for convenience and do not constitute a part of this Contract between the
parties and shall not be used to construe or interpret the provisions of this
Contract.

14.10. Unless the parties have elected on the Base Contract not to make this
Section 14.10 applicable to this Contract, neither party shall disclose directly
or indirectly without the prior written consent of the other party the terms of
any transaction to a third party (other than the employees, lenders, royalty
owners, counsel, accountants and other agents of the party, or prospective
purchasers of all or substantially all of a party’s assets or of any rights
under this Contract, provided such persons shall have agreed to keep such terms
confidential) except (i) in order to comply with any applicable law, order,
regulation, or exchange rule, (ii) to the extent necessary for the enforcement
of this Contract , (iii) to the extent necessary to implement any transaction,
or (iv) to the extent such information is delivered to such third party for the
sole purpose of calculating a published index. Each party shall notify the other
party of any proceeding of which it is aware which may result in disclosure of
the terms of any transaction (other than as permitted hereunder) and use
reasonable efforts to prevent or limit the disclosure. The existence of this
Contract is not subject to this confidentiality obligation. Subject to
Section 13, the parties shall be entitled to all remedies available at law or in
equity to enforce, or seek relief in connection with this confidentiality
obligation. The terms of any transaction hereunder shall be kept confidential by
the parties hereto for one year from the expiration of the transaction.

In the event that disclosure is required by a governmental body or applicable
law, the party subject to such requirement may disclose the material terms of
this Contract to the extent so required, but shall promptly notify the other
party, prior to disclosure, and shall cooperate (consistent with the disclosing
party’s legal obligations) with the other party’s efforts to obtain protective
orders or similar restraints with respect to such disclosure at the expense of
the other party.

14.11 The parties may agree to dispute resolution procedures in Special
Provisions attached to the Base Contract or in a Transaction Confirmation
executed in writing by both parties.

DISCLAIMER: The purposes of this Contract are to facilitate trade, avoid
misunderstandings and make more definite the terms of contracts of purchase and
sale of natural gas. Further, NAESB does not mandate the use of this Contract by
any party. NAESB DISCLAIMS AND EXCLUDES, AND ANY USER OF THIS CONTRACT
ACKNOWLEDGES AND AGREES TO NAESB’S DISCLAIMER OF, ANY AND ALL WARRANTIES,
CONDITIONS OR REPRESENTATIONS, EXPRESS OR IMPLIED, ORAL OR WRITTEN, WITH RESPECT
TO THIS CONTRACT OR ANY PART THEREOF, INCLUDING ANY AND ALL IMPLIED WARRANTIES
OR CONDITIONS OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS OR
SUITABILITY FOR ANY PARTICULAR PURPOSE (WHETHER OR NOT NAESB KNOWS, HAS REASON
TO KNOW, HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE),
WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR
BY COURSE OF DEALING. EACH USER OF THIS CONTRACT ALSO AGREES THAT UNDER NO
CIRCUMSTANCES WILL NAESB BE LIABLE FOR ANY DIRECT, SPECIAL, INCIDENTAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF ANY USE OF THIS
CONTRACT.

     
Copyright © North American Energy Standards Bord, Inc.
All Right Reserved

Page 9 of 10 NAESB Standard 6.3.1
April 19, 2002

 



--------------------------------------------------------------------------------



 



EXHIBIT A

TRANSACTION CONFIRMATION
FOR IMMEDIATE DELIVERY

     
 
  Date:                                       ,                   

  Transaction Confirmation #:                   

This Transaction Confirmation is subject to the Base Contract between Seller and
Buyer dated ______________________. The terms of this Transaction Confirmation
are binding unless disputed in writing within 5 Business Days of receipt unless
otherwise specified in the Base Contract.

     
SELLER:
  BUYER:
 
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Attn:

--------------------------------------------------------------------------------

  Attn:

--------------------------------------------------------------------------------

Phone:

--------------------------------------------------------------------------------

  Phone:

--------------------------------------------------------------------------------

Fax:

--------------------------------------------------------------------------------

  Fax:

--------------------------------------------------------------------------------

Base Contract No.

--------------------------------------------------------------------------------

  Base Contract No.

--------------------------------------------------------------------------------

Transporter:

--------------------------------------------------------------------------------

  Transporter:

--------------------------------------------------------------------------------

Transporter Contract Number:

--------------------------------------------------------------------------------

  Transporter Contract Number:

--------------------------------------------------------------------------------

Contract Price: $                   /MMBtu or

--------------------------------------------------------------------------------

Delivery Period: Begin:                   ,                   
  End:                                      ,                   

Performance Obligation and Contract Quantity: (Select One)

         
Firm (Fixed Quantity):
  Firm (Variable Quantity):   Interruptible:
                   MMBtus/day
                     MMBtus/day Minimum   Up to                   MMBtus/day
o EFP
                     MMBtus/day Maximum    

  subject to Section 4.2. at election of    

  o Buyer or o Seller    

     
Delivery Point(s):

--------------------------------------------------------------------------------

(If a pooling point is used, list a specific geographic and pipeline location):
Special Conditions:



     
Seller:

--------------------------------------------------------------------------------

  Buyer:

--------------------------------------------------------------------------------

 
   
By:

--------------------------------------------------------------------------------

  By:

--------------------------------------------------------------------------------

 
   
Title:

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

 
   
Date:

--------------------------------------------------------------------------------

  Date:

--------------------------------------------------------------------------------

     
Copyright © North American Energy Standards Bord, Inc.
All Right Reserved

Page 10 of 10 NAESB Standard 6.3.1
April 19, 2002





--------------------------------------------------------------------------------



 



Base Contract for Sale and Purchase of Natural Gas

Canadian Addendum

This Canadian Addendum (“Canadian Addendum”) is entered into as of the following
date: January 1, 2005

         
The parties to this Canadian Addendum are the following:
       
Selkirk Cogen Partners, L.P.
  and   EnCana Gas Marketing, a business unit of

      EnCana Midstream & Marketing
24 Power Park Drive, Selkirk, NY 12158
      #1800, 855 – 2nd Street SW, Calgary AB, T2P 4Z5
Duns Number: 78-732-7881
      Duns Number: 20-188-3654
Base Contract Number: NAESB Standard 6.3.1 dated April 19, 2002
      Base Contract Number: NAESB Standard 6.3.1 dated April 19, 2002
Base Contract Date: January 1, 2005
      Base Contract Date: January 1, 2005
U.S. Federal Tax ID Number: N/A
      U.S. Federal Tax ID Number: N/A
Canadian GST Number: BN877261214
      Canadian GST Number: 13334 3517

IN WITNESS WHEREOF, the parties hereto agree to the terms and conditions set
forth herein and have executed this Canadian Addendum in duplicate.

             
 Party:
  Selkirk Cogen Partners, L.P. by its Managing
General Partner, JMC Selkirk, Inc.   Party:   EnCana Gas Marketing, a business
unit of EnCana Midstream & Marketing

             
By:
  /s/ P. CHRISMAN IRIBE   By:   /s/ KIM JOSLIN

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 
Name:
  P. Chrisman Iribe   Name:   J. Kim Joslin
Title:
  President   Title:   Vice-President, Canadian Gas Marketing

Addendum: This Canadian Addendum constitutes an Addendum to that certain Base
Contract for Sale and Purchase of Natural Gas, as identified above, between the
parties (“Base Contract”), and supplements and amends the Base Contract
affecting transactions thereunder. Unless amended herein, the Base Contract
continues to apply. Capitalized terms used in this Canadian Addendum which are
not herein defined will have the meanings ascribed to them in the Base Contract.
In the event of a conflict between the terms of this Canadian Addendum and the
Base Contract, the terms of this Canadian Addendum shall apply.

Term: This Canadian Addendum shall be effective from and after the date on which
it is entered into and continue in effect until terminated by either party upon
30 Days’ written Notice to the other party; provided, however, that this
Canadian Addendum may not be terminated prior to the expiration of the latest
Delivery Period of any transactions previously agreed to by the parties which
are subject to this Canadian Addendum. The obligation to make payment hereunder,
including any related adjustments, shall survive the termination of this
Canadian Addendum.

The parties hereby agree to the following provisions. In the event the parties
fail to check a box, the default provision for each section shall apply. Select
only 1 box from each section:

Section 2.26: Spot Price Publication: Delete the selection made on the cover
page of the Base Contract and replace it with the following:

         
 
  x   Canadian Gas Price Reporter
 
       
 
  o   Gas Daily Midpoint

Section 10.4: Termination Currency

         
 
  o   U. S. Dollars (default)
 
       
 
  x   Canadian Dollars
 
       
 
  o  

--------------------------------------------------------------------------------

Section 14.5: Choice of Law: If a selection is made herein, delete the selection
made on the cover page of the Base Contract and replace it with the following:

         
 
  x   Alberta

Delete Section 2.1 and replace it with the following:

2.1 “Alternative Damages” shall mean such damages, expressed in United States
dollars or United States dollars per MMBtu, or Canadian dollars or Canadian
dollars per GJ, as the parties shall agree upon in the Transaction Confirmation,
in the event either Seller or Buyer fails to perform a Firm obligation to
deliver Gas in the case of Seller or to receive Gas in the case of Buyer.

Delete Section 2.4 and replace it with the following:

2.4 "Business Day” shall mean any day except Saturday, Sunday, or a statutory or
banking holiday observed in the jurisdiction specified pursuant to Section 14.5.
A Business Day shall open at 8:00 a.m. and close at 5:00 p.m. local time for the
relevant party’s principal



Copyright © 2002 North American Energy Standards Board, Inc.       NAESB
Standard 6.3.1 All Rights Reserved   Page 1 of 4   April 19, 2002

 



--------------------------------------------------------------------------------



 



place of business. The relevant party, in each instance unless otherwise
specified, shall be the party to whom the Notice is being sent and by whom the
Notice is to be received.

Delete Section 2.8 and replace it with the following:

2.8 “Contract Price” shall mean, if the Delivery Point is in the United States,
the amount expressed in U.S. Dollars per MMBtu or, if the Delivery Point is in
Canada, the amount expressed in Canadian Dollars per GJ, unless specified
otherwise in a transaction, to be paid by Buyer to Seller for the purchase of
Gas as agreed to by the parties in a transaction.

Add the following as Section 2.30:

2.30 “GJ” shall mean 1 gigajoule; 1 gigajoule = 1,000,000,000 Joules. The
standard conversion factor between Dekatherms and GJ’s is 1.055056 GJ’s per
Dekatherm.

Add the following as Section 2.31:

2.31 “Joule” shall mean the joule specified in the SI system of units.

Add the following as Section 2.32:

2.32 “Termination Currency Equivalent” shall mean, in respect of any amount
denominated in a currency other than the Termination Currency (the “Other
Currency”), the amount in the Termination Currency that the Non-Defaulting Party
would be required to pay, on the Early Termination Date, to purchase such amount
of Other Currency for spot delivery, as determined by the Non-Defaulting Party
in a commercially reasonable manner.

Delete Section 5 and replace it with the following:

All Gas delivered by Seller shall meet the pressure, quality and heat content
requirements of the Receiving Transporter. The unit of quantity measurement for
purposes of this Contract shall be one MMBtu dry or one GJ, as agreed to by the
parties in a transaction. Measurement of Gas quantities hereunder shall be in
accordance with the established procedures of the Receiving Transporter.

Add the following to Section 6:

Sections 6.2, 6.3 and 6.4 apply if the Delivery Point is in Canada.

6.2 The Contract Price does not include any amounts payable by Buyer for the
goods and services tax (“GST”) imposed pursuant to the Excise Tax Act (Canada)
(“ETA”) or any similar or replacement value added or sales or use tax enacted
under successor legislation. Notwithstanding whether the parties have selected
“Buyer Pays At and After Delivery Point” or “Seller Pays Before and At Delivery
Point” as indicated on the Base Contract, Buyer will pay to Seller the amount of
GST payable for the purchase of Gas in addition to all other amounts payable
under the Contract. Seller will hold the GST paid by Buyer and will remit such
GST as required by law. Buyer and Seller will provide each other with the
information required to make such GST remittance or claim any corresponding
input tax credits, including GST registration numbers.

6.3 Where Buyer indicates to Seller that Gas will be exported from Canada, the
following shall apply:

6.3.1 Where Buyer is not registered for GST under the ETA and Buyer indicates to
Seller that Gas will be exported from Canada, Buyer may request Seller treat
such Gas as “zero-rated” Gas for export within the meaning of the ETA for
billing purposes. If Seller, in its sole discretion, agrees to so treat such
Gas, then Buyer hereby declares, represents and warrants to Seller that Buyer
will: (i) export such Gas as soon as is reasonably possible after Seller
delivers such Gas to Buyer (or after such Gas is delivered to Buyer after a
zero-rated storage service under the ETA) having regard to the circumstances
surrounding the export and, where applicable, normal business practice; (ii) not
acquire such Gas for consumption or use in Canada (other than as fuel or
compressor gas to transport such Gas by pipeline) or for supply in Canada (other
than to supply natural gas liquids or ethane the consideration for which is
deemed by the ETA to be nil) before export of such Gas; (iii) ensure that, after
such Gas is delivered and before export, such Gas is not further processed,
transformed or altered in Canada (except to the extent reasonably necessary or
incidental to its transportation and other than to recover natural gas liquids
or ethane from such Gas at a straddle plant); (iv) maintain on file, and provide
to Seller, if required, or to the Canada Customs and Revenue Agency, evidence
satisfactory to the Minister of National Revenue of the export of such Gas by
Buyer; and/or (v) comply with all other requirements prescribed by the ETA for a
zero-rated export of such Gas.

6.3.2 Where Buyer is registered for GST under the ETA and Buyer indicates to
Seller that Gas will be exported from Canada, Buyer may request Seller treat
such Gas as “zero-rated” Gas for export within the meaning of the ETA for
billing purposes, and Buyer hereby declares, represents and warrants to Seller
that Buyer intends to export such Gas by means of pipeline or other conduit in
circumstances described in Section 6.3.1 (i) to (iii).

6.3.3 Without limiting the generality of Section 8.3, Buyer indemnifies Seller
for any GST, penalties and interest and all other damages and costs of any
nature arising from breach of the declarations, representations and warranties
contained in Section 6.3.1 or 6.3.2, or otherwise from application of GST to Gas
declared, represented and warranted by Buyer to be acquired for export from
Canada.



Copyright © 2002 North American Energy Standards Board, Inc.       NAESB
Standard 6.3.1 All Rights Reserved   Page 2 of 4   April 19, 2002

 



--------------------------------------------------------------------------------



 



6.4 In the event that any amount becomes payable pursuant to the Contract as a
result of a breach, modification or termination of the Contract, the amount
payable shall be increased by any applicable Taxes or GST remittable by the
recipient in respect of that amount.

Delete Section 7.5 and replace it with the following:

7.5 If the invoiced party fails to remit the full amount payable when due,
interest on the unpaid portion shall accrue from the date due until the date of
payment at a rate equal to the lower of: (i) if the amount payable is in United
States currency, the then-effective prime rate of interest published under
“Money Rates” by The Wall Street Journal, plus two percent per annum; or, if the
amount payable is in Canadian currency, the per annum rate of interest
identified from time to time as the prime lending rate charged to its most
credit worthy customers for Canadian currency commercial loans by The Toronto
Dominion Bank, Main Branch, Calgary, Alberta, Canada, plus two percent per
annum; or (ii) the maximum applicable lawful interest rate.

Delete Section 7.7 and replace it with the following:

7.7 Unless the parties have elected on the Base Contract not to make this
Section 7.7 applicable to this Contract, the parties shall net all undisputed
amounts due and owing, and/or past due, in the same currency, arising under the
Contract such that the party owing the greater amount shall make a single
payment of the net amount to the other party in accordance with Section 7;
provided that no payment required to be made pursuant to the terms of any Credit
Support Obligation or pursuant to Section 7.3 shall be subject to netting under
this Section. If the parties have executed a separate netting agreement, the
terms and conditions therein shall prevail to the extent inconsistent herewith.

Add the following as Section 7.8:

7.8 For each transaction, all associated payments shall be made in the currency
of the Contract Price for such transaction.

Add the following as Section 10.3.4:

10.3.4 The Non-Defaulting Party shall use the Termination Currency Equivalent of
any amount denominated in a currency other than the Termination Currency in
performing any netting, aggregation or setoff required or permitted by Section
10.3.1 or 10.3.2.

Delete Section 10.4 and replace it with the following:

10.4. As soon as practicable after a liquidation, Notice shall be given by the
Non-Defaulting Party to the Defaulting Party of the Net Settlement Amount, and
whether the Net Settlement Amount is due to or due from the Non-Defaulting
Party. The Notice shall include a written statement explaining in reasonable
detail the calculation of such amount, provided that failure to give such Notice
shall not affect the validity or enforceability of the liquidation or give rise
to any claim by the Defaulting Party against the Non-Defaulting Party. The Net
Settlement Amount shall be paid, in the Termination Currency, by the close of
business on the second Business Day following such Notice, which date shall not
be earlier than the Early Termination Date. Interest on any unpaid portion of
the Net Settlement Amount shall accrue from the date due until the date of
payment at a rate equal to the lower of: (i) if the amount payable is in United
States currency, the then-effective prime rate of interest published under
“Money Rates” by The Wall Street Journal, plus two percent per annum; or, if the
amount payable is in Canadian currency, the per annum rate of interest
identified from time to time as the prime lending rate charged to its most
credit worthy customers for Canadian currency commercial loans by The Toronto
Dominion Bank, Main Branch, Calgary, Alberta, Canada, plus two percent per
annum; or (ii) the maximum applicable lawful interest rate.

Delete Section 10.5 and replace it with the following:

10.5 The parties agree that the transactions hereunder constitute a “forward
contract” within the meaning of the United States Bankruptcy Code and that Buyer
and Seller are each “forward contract merchants” within the meaning of the
United States Bankruptcy Code. The parties also agree that the transactions
hereunder constitute an “eligible financial contract” within the meaning of the
Bankruptcy and Insolvency Act (Canada) and the Companies Creditors Arrangements
Act (Canada), and similar Canadian legislation.

Delete Exhibit A (“Transaction Confirmation”) and replace it with the following:



Copyright © 2002 North American Energy Standards Board, Inc.       NAESB
Standard 6.3.1 All Rights Reserved   Page 3 of 4   April 19, 2002

 



--------------------------------------------------------------------------------



 



EXHIBIT A

TRANSACTION CONFIRMATION
FOR IMMEDIATE DELIVERY

     
Letterhead/Logo 
  Date:                                       ,                   

  Transaction Confirmation #:                   

This Transaction Confirmation is subject to the Base Contract between Seller and
Buyer dated ______________________.

This Transaction Confirmation is subject to the Canadian Addendum between Seller
and Buyer dated ______________________:
o  Yes (default)      o  No

The terms of this Transaction Confirmation are binding unless disputed in
writing within 2 Business Days of receipt unless otherwise specified in the Base
Contract.

     
SELLER:
  BUYER:
 
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Attn:

--------------------------------------------------------------------------------

  Attn:

--------------------------------------------------------------------------------

Phone:

--------------------------------------------------------------------------------

  Phone:

--------------------------------------------------------------------------------

Fax:

--------------------------------------------------------------------------------

  Fax:

--------------------------------------------------------------------------------

Base Contract No.

--------------------------------------------------------------------------------

  Base Contract No.

--------------------------------------------------------------------------------

Transporter:

--------------------------------------------------------------------------------

  Transporter:

--------------------------------------------------------------------------------

Transporter Contract Number:

--------------------------------------------------------------------------------

  Transporter Contract Number:

--------------------------------------------------------------------------------

Contract Price: U.S. $                   /MMBtu or Canadian $                 
 /GJ or                    
Delivery Period: Begin:                   ,                   
  End:                                      ,                   

Performance Obligation and Contract Quantity: (Select One)

Units  o   MMBtu or  o   GJ or  o   Other
________________________________________________

         
Firm (Fixed Quantity):
  Firm (Variable Quantity):   Interruptible:
                   Units/day
                     Units/day Minimum   Up to                   Units/day
     o EFP
                     Units/day Maximum    

  subject to Section 4.2. at election of    

  o Buyer or o Seller    

 
Delivery Point(s): _______________________
(If a pooling point is used, list a specific geographic and pipeline location):

 

Canadian Export Zero Rating (Section 6.3)     o No (default)     o Yes

 
Special Conditions:

     
Seller:

--------------------------------------------------------------------------------

  Buyer:

--------------------------------------------------------------------------------

 
   
By:

--------------------------------------------------------------------------------

  By:

--------------------------------------------------------------------------------

 
   
Title:

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

 
   
Date:

--------------------------------------------------------------------------------

  Date:

--------------------------------------------------------------------------------

     
Copyright © North American Energy Standards Bord, Inc.
All Right Reserved

Page 4 of 4 NAESB Standard 6.3.1
April 19, 2002





--------------------------------------------------------------------------------



 



SPECIAL PROVISIONS (“Special Provisions”) attached to and forming a part of that
certain NAESB Base Contract for Sale and Purchase of Natural Gas as amended by
the
Canadian Addendum each dated January 1, 2005 (“the “Base Contract”) between
EnCana
Gas Marketing, a business unit of EnCana Midstream & Marketing, and Selkirk
Cogen
Partners, L.P.

Capitalized terms used in these Special Provisions shall have the meanings
ascribed to them in the Base Contract as modified by the Canadian Addendum.
Sections referenced in these Special Provisions refer to a Section of the
General Terms and Conditions of the Base Contract, unless specified otherwise.

Section 1 – Purpose and Procedures



1.   In Section 1.3 the following is added as the last sentence:       “The
parties agree that all transactions entered into shall form a single, integrated
agreement between the parties and each transaction shall be merged into the
Contract, and that, in the absence of the foregoing agreement, the parties would
not otherwise enter into any transaction under this Contract.”

Section 2 – Definitions



2.   Section 2.4 of the Canadian Addendum is deleted and replaced with the
following:       “Business Day” shall mean any day except Saturday, Sunday, or a
statutory, federal or banking holiday observed in Alberta, Canada or in New York
City, New York, United States. A Business Day shall open at 8:00 a.m. and close
at 5:00 p.m. local time for the receiving party.



3.   A new definition is added as follows:       “2.30 “Costs” shall mean all
reasonable third party legal, accounting and other professional fees incurred by
the Non-Defaulting Party to replace a transaction or in connection with a
Terminated Transaction pursuant to Section 10.3.1”.



4.   A new definition is added as follows:



      2.31 “Present Value Discount Rate” shall mean with respect to any
transaction: (i) if the amount payable is in Canadian currency, the yield of
Canadian Government Treasury Bills with a term closest to the time remaining in
the Delivery Period, plus 100 basis points; or (ii) if the amount payable is in
United States currency, the “Ask Yield” interest rate for United States
Government Treasury notes as quoted in the “Treasury Bonds, Notes, and Bills”
section of the Wall Street Journal most recently published with a term closest
to the time remaining in the Delivery Period, plus 100 basis points.”

Section 3 – Performance Obligations



5.   In Section 3.1, the following words are added as the last sentence:      
“Unless expressly agreed by the parties in the Transaction Confirmation or
otherwise in writing, Seller and Buyer shall nominate Gas with respect to a
transaction so that such Gas will flow at a reasonably consistent rate (to the
extent such rate of flow is within the control of the applicable party) over the
course of each Day during the Delivery Period.

Section 6 – Taxes



6.   In Section 6 “Buyer Pays At and After Delivery Point”, the last sentence is
amended by replacing the words “shall furnish the other party” with the words
“shall furnish, upon request, to the other party”.

Section 10 – Financial Responsibility



7.   Section 10.1 is deleted and replaced with the following: “If either party
(“X”) (or in the case of Seller, its general partner) has its credit ratings
reduced below investment grade by either the Standard & Poor’s Rating Group (a
division of McGraw-Hill, Inc.) or its successor (“S&P”), or Moody’s Investor
Services, Inc., or its successor (“Moody’s”), such that S&P rates Party X’s (or
in the case

Page 1 of 1



--------------------------------------------------------------------------------



 



       of Seller, its general partner’s) long-term debt obligations below BBB-,
or Moody’s rates Party X’s (or in the case of Seller, its general partner’s)
long-term debt obligations below Baa3, then the other party (“Y”) may demand
Adequate Assurance of Performance. “Adequate Assurance of Performance” shall
mean sufficient security from an issuer, in the form, in an amount, for the term
and from an entity reasonably acceptable to Party Y, including but not limited
to, a standby irrevocable letter of credit, a prepayment or a performance bond
or guaranty. Such security requirement shall be based upon Party Y’s exposure to
Party X by calculating the sum of: (i) the amount that would be payable by Party
X to Party Y, as if an Early Termination Date had been declared pursuant to
Section 10.3 (notwithstanding whether or not an Event of Default has occurred)
and all transactions had been terminated; (ii) plus the value of Gas to be
delivered by Seller to a maximum of 30 days after the effective Early
Termination Date provided for in subparagraph (i) above; (iii) plus the net
amount of all other payments owed but not yet paid between the parties, whether
or not such amounts are then due, for the performance already provided pursuant
to any and all transactions conducted under this Contract. The amounts specified
in (i) and (ii) above shall be subject to an aggregate limit equal to the value
of Gas to be delivered by Seller for a period of 55 days.



8.   In Section 10.2, first line, the phrase “or its guarantor” is deleted; and
the following sentence is added at the end of the Section: “Each Event of
Default listed in Subsections (i) through (v) inclusive, shall also be an Event
of Default if applicable to a party’s guarantor, if any.”   9.   In
Section 10.2, subsection (vii) the phrase, “48 hours but at least one Business
Day” is replaced with the phrase, “three (3) Business Days”.   10.   In
Section 10.2, subsection (viii) the phrase “before the second Business Day” is
replaced with the phrase “before the third (3rd) Business Day.”   11.   In
Section 10.2, the following subsections (ix), (x) and (xi) are added following
the phrase, “such payment is due;” in the ninth line: “or (ix) fail to perform
any of its material obligations pursuant to this Contract not otherwise listed
in this Section 10.2, and such failure is not cured on or before the third
(3rd)Business Day following Notice of such failure; (x) fail to deliver or take
the Contract Quantity for a cumulative period of twenty (20) days in a 12 month
period and such failure is unexcused under the provisions of this Contract; or
(xi) make any representation or warranty which is proven to have been false or
misleading in any material respect at the time when the representation or
warranty was given, or deemed repeated;”   12.   In Section 10.3.1 eighth line,
after the words “such Terminated Transaction(s)” insert “, adjusted for Costs,”.
  13.   In two locations under Section 10.3.1 “Early Termination Damages Apply”:
a) in the 10th line of the first paragraph and b) in the last line of the second
paragraph, the words “in a commercially reasonable manner” are replaced with “by
applying the Present Value Discount Rate”.   14.   In the last sentence of
Section 10.3.2 “Other Agreement Setoffs Apply”, the phrase, “other agreement or
arrangement” is deleted and replaced with the following: “other physical gas or
crude oil purchase and sale agreement or arrangement”.   15.   At the end of
Section 10.3.3 the last sentence is amended by replacing the words “in a
commercially reasonable manner determined by the Non-Defaulting Party” with the
words, “by applying the Present Value Discount Rate”.

Page 2 of 2



--------------------------------------------------------------------------------



 



Section 11 – Force Majeure



16.   The first sentence of Section 11.1 is amended by adding after the phrase
“Except with regard to a party’s obligation to make payment(s) due under
Section 7” the following phrase, “for amounts owing with respect to prior
periods”.



17.   Section 11.2 is further amended by adding after subsection (v) ending
“having jurisdiction”, the following:        “, or (vi) where the Delivery Point
is a field processing facility, interruption of firm gathering, processing,
treating, compression or similar service; (vii) where the Delivery Point is a
field processing facility (or at the outlet thereof) and such Delivery Point has
multiple takeaway transporters, the failure, interruption or curtailment of all
firm transportation by all takeaway transporters; or (viii) where the Delivery
Point is a storage facility (or outlet thereof), the curtailment of all or a
portion of firm storage service; provided that and only to the extent that, any
Force Majeure event relied upon under this Section 11.2 prevents or restricts
delivery by Seller or receipt by Buyer of Gas at the Delivery Point.”   18.  
Section 11.3 is amended by adding subsections (vi), (vii) and (viii) as follows:
       “, (vi) increases or decreases in Gas supply due to allocation or
reallocation of production by well operators, pipelines, or other parties;
(vii) unless the parties specifically agree that Gas is to be sourced from a
specific individual well, lack of pressure or failure of specific, individual
wells or appurtenant facilities in the absence of a Force Majeure event broadly
affecting other wells in the same geographic area; or (viii) such party’s
failure to obtain or maintain any permit, consent or approval of any
governmental authority which such party is obligated to obtain and maintain
under this Contract (other than as a result of a change of law or regulation
that prevents such party from obtaining or maintaining any such permit, consent
or approval).”   19.   A new Section 11.7 is added as follows:       “11.7 If on
any Day Force Majeure partially restrains a party’s ability to perform its Firm
obligations for any transaction at a Delivery Point and a party’s ability to
perform its Firm obligations to others under transactions at the same Delivery
Point, then all Firm obligations shall be reduced pro rata without regard to the
price paid or received for Gas, prior to the affected party performing under any
interruptible purchase or sale arrangement.”   20.   A new Section 11.8 is added
as follows:       “11.8 Force Majeure shall not (i) require the parties to
extend the term of any transaction; (ii) require parties to make up any quantity
of Gas they would otherwise have been obligated to sell or purchase during any
period that Force Majeure was validly claimed; or (iii) require Seller to
deliver, or Buyer to receive, the Gas at points other than the Delivery Point.”

Section 14 – Miscellaneous



21.   The second sentence of Section 14.1 is amended by adding a new subsection
(iii) as follows:       “(iii) assign this Contract to a purchaser of all or
substantially all of its assets, or in consequence of any merger or amalgamation
of such party with another person.”



22.   Section 14.1 is further amended by the addition of the following language:



   “(a)   Seller specifically acknowledges that Buyer has assigned all of its
right, title and interest in and to this Contract and the accounts, revenues and
proceeds hereof to Deutsche Bank Trust Company Americas, as Collateral Agent for
the trustee under Buyer’s Trust Indenture dated as of May 1, 1994 (the
“Indenture”) and certain other lenders and lenders’ agents or trustees (together
with its successors and assigns, the “Collateral Agent”), pursuant to the
Amended and Restated Security Agreement and Assignment of Contracts dated as of
May 1, 1994 made by Buyer in favor of the Collateral Agent, and Seller consents
to such assignment.

Page 3 of 3



--------------------------------------------------------------------------------



 



(b)   Seller agrees to execute and deliver, at Buyer’s request, such documents
(including, but not limited to, a consent and legal opinion) as may be
reasonably necessary to satisfy the requirements of Section 6.20(c) of the
Indenture with respect to such assignment,       (i) such consent to contain the
following provisions, and other provisions reasonably requested: (A) Seller’s
agreement not to terminate or suspend the performance of its obligations under
this Contract unless it gives the Collateral Agent notice of the default under
this Contract by Buyer and the opportunity to cure the default in accordance
with the terms of this Contract; and (B) Seller’s agreement, if this Contract is
terminated by any bankruptcy or insolvency proceeding of Buyer and the
Collateral Agent or its proposed assignee certifies its intention to assume the
future liabilities and obligations of Buyer, to enter into any new additional
contract with the Collateral Agent or its assignee for the remaining term of,
and on the same terms and conditions as, the terminated Contract; and      
(ii) such legal opinion to be delivered, at Buyer’s expense, by counsel
reasonably acceptable to the Collateral Agent, in form and substance reasonably
acceptable to the Collateral Agent, and covering the following matters:
(1) Seller has the power, authority and legal right to execute, deliver and
perform this Contract; (2) the execution and delivery of this Contract by Seller
and the performance of its obligations thereunder have been duly authorized by
all necessary corporate or partnership action and do not (A) require any consent
or approval of any shareholder or partner, except those consents and approvals
which have been already obtained, (B) violate any provision of any applicable
law, (C) result in a breach or constitute a default under any indenture, loans,
credit agreement or any other agreement, lease or instrument of Seller; (3) this
Contract has been duly executed and delivered, is in full force and effect and
constitutes the legal, valid and binding obligation of Seller, enforceable in
accordance with its terms, except for standard bankruptcy exclusions; and
(4) all governmental approvals required with respect to the execution and
delivery of this Contract and the performance of Seller’s obligations under this
Contract have been obtained.   (c)   Seller represents and warrants, for the
benefit of Buyer and the Collateral Agent, the following: (1) this Contract is
in full force and effect and there are no amendments, modifications or
supplements thereto or any substitute therefor; (2) Seller has not assigned,
transferred, pledged or hypothecated this Contract or any interest therein;
(3) Seller has no knowledge of any default by Buyer under this Contract;
(4) none of Buyer’s rights under this Contract have been waived; and (5) the
assignment of this Contract to the Collateral Agent as security and the consent
to such assignment will not cause or constitute a default under this Contract or
an event or condition which would lead to a default under this Contract.”



23.   Section 14.5 is amended by adding the following as the last sentence:    
  “Each party hereby irrevocably waives any and all rights it has or may acquire
in the future to request a trial by jury in any action or proceedings
hereunder.”   24.   Section 14.8 is amended by adding at the end of the Section
the following:       “Seller acknowledges and agrees that: (a) Buyer is a
Limited Partnership; (b) Seller shall have no recourse against any partner(s) in
Buyer with respect to the obligations of Buyer and its sole recourse shall be
against the Limited Partnership assets, irrespective of any failure to comply
with applicable law or any provisions of this Contract; (c) no claim shall be
made against any partner(s) in Buyer in connection with the obligations of Buyer
under this Contract, except that the partner(s) may be joined as nominal parties
for the purpose of enforcing Seller’s rights hereunder; (d) Seller shall have no
right to any claim in respect of Buyer not yet due and owing; and (e) this
representation is made expressly

Page 4 of 4



--------------------------------------------------------------------------------



 



    for the benefit of the partner(s) in Buyer. Seller also acknowledges that
there is no restriction on Buyer’s use or utilization of any quantity of Gas
purchased under this Contract.”   25.   A new Section 14.12 is added as follows:
      “14.12 The language used in this Contract is the product of both parties’
efforts and each party hereby irrevocably waives the benefit of any rule of
contract construction which disfavors the drafter of a contract or the drafter
of specific language in a contract.”



26.   A new Section 14.13 is added as follows:        “14.13 Any original
executed Base Contract, Transaction Confirmation, or other related document may
be digitally copied and stored on computer tapes and disks (the “Imaged
Agreement”). The Imaged Agreement (once digitally regenerated to paper form), an
automated facsimile form, the recordings of telephonic communications, and all
computer records of the foregoing, if introduced as evidence in any judicial,
arbitration, mediation or administrative proceedings, will be admissible as
between the parties to the same extent and under the same conditions as other
business records originated and maintained in documentary form and neither party
shall object on the basis that such business records were not originated or
maintained in documentary form under any rule of evidence.”   27.   A new
Section 14.14 is added as follows:       “14.14 For the purpose of any amounts
calculated hereunder where the price is indicated as being based upon a
published index (the “Reference Price”), the following shall apply: (i) if at
any time the referenced publication or any successor publication selected
hereunder is no longer published; or (ii) if the specific postings referenced in
such referenced publication are no longer published or updated; or (iii) if the
relevant posting point ceases to exist for whatever reason, then the parties
will select a new publication or Reference Price, or both, as individual
circumstances require.       If any or all of the indices used to determine the
Reference Price are not available in the future, and if the publication
reporting the Reference Price prior to its unavailability has suggested an
alternate index or methodology for determining the Reference Price, then the
alternate Reference Price shall be that suggested by such publication. If none
is suggested, then the parties agree to promptly and in good faith negotiate an
alternate Reference Price.       If the parties do not agree on a substitute
methodology or index by the end of the first Month for which the Reference Price
could not be determined, then each party shall in good faith prepare a list of
three differing alternate published reference postings or prices representative
of spot prices for Gas delivered in the same geographic area. Each list shall be
set forth in that party’s priority order with the highest priority index listed
first.       Each party shall submit its list to the other within ten (10)
Business Days after the end of the first Month for which the price could not be
determined as set forth above. The first listed index appearing in Seller’s list
that also appears in Buyer’s list shall constitute the alternate Reference
Price. If either party fails to provide a list of that party’s alternate
published references as provided above, such party’s list shall not be
considered, and the first listed index appearing in the other party’s submitted
list shall constitute the alternate Reference Price.       If there is no index
common to both Seller’s and Buyer’s lists, then the parties shall continue to
attempt to reach agreement on an alternate Reference Price for an additional
five (5) Day period.       If no selection can be agreed upon within the
specified timeframe, then the average of each party’s first listed index in its
first submitted list shall constitute the alternate Reference Price.       From
and after the date the indices used to determine the Reference Price are no
longer available (“Renegotiation Date”) until the alternate Reference Price is
determined, the Reference Price

Page 5 of 5



--------------------------------------------------------------------------------



 



    shall be deemed to be the average of the Reference Price(s) in effect during
the twelve (12) Months preceding the Month in which the Renegotiation Date
occurred, which price shall be effective until the effective date of the
alternate Reference Price determined as set forth above. Upon determination of a
new alternate Reference Price, the Reference Price will be adjusted
retroactively to the Renegotiation Date”.   28.   A new Section 14.16 is added
as follows:       “14.16 Notwithstanding the provisions of Section 14.4, the
parties agree that this Contract shall not supersede and replace the Second
Amended and Restated Natural Gas Purchase Agreement, as amended (the
“Stand-Alone Agreement”), dated January 1, 2005 between Selkirk Cogen Partners,
LP and EnCana Corporation . The Stand-Alone Agreement shall continue to be in
full force and effect in accordance with the terms thereof.”

Page 6 of 6



--------------------------------------------------------------------------------



 



     
(ENCANA LOGO) [w04187w0418700.gif]
  EnCana Gas Marketing, a business unit of EnCana
Midstream & Marketing (“EnCana”)
1800, 855 – 2nd Street S.W.
Calgary, AB T2P 4Z5 Phone: (403) 645-2000

TERM TRANSACTION CONFIRMATION

         
Trade Date:
  Ticket #:   Deal ID #: S-SELKIRK(N)-0002

This Transaction Confirmation confirms the verbal agreement of the essential
terms agreed to by Buyer and Seller regarding the sale and purchase of natural
gas pursuant to the NAESB + Special Provisions +Canadian Addendum dated
2005-01-01 between Buyer and Seller.

             
Buyer:
  Selkirk Cogen Partners, L.P.   Seller:   EnCana Gas Marketing, a business unit
of EnCana Midstream & Marketing
 
           
Address:
  24 Power Park Drive, Selkirk, NY 12158   Address:   #1800, 855 – 2nd Street
SW, Calgary, AB T2P 4Z5

     
Transporter: TCPL
  Performance Obligation: Firm

                      Delivery Period            

--------------------------------------------------------------------------------

  Contract     Delivery Point

--------------------------------------------------------------------------------

  Start Day

--------------------------------------------------------------------------------

  End Day*

--------------------------------------------------------------------------------

  Quantity

--------------------------------------------------------------------------------

  Contract Price

--------------------------------------------------------------------------------

Burstall, Sask
  2009-11-01   2014-10-31   17,936 GJ/d   AECO/NIT Monthly + Nova FTD

* End Day shall mean the date of the last full day of gas flow, i.e. gas ceases
to flow at 9:00am CST on the next following day.

             
Fuel Gas to be supplied at Contract Price?
      yes       no       other

Special Provisions: see two (2) pages Special Provisions attached

Please review this Transaction Confirmation and if you are in agreement, sign,
date and return it to EnCana by facsimile. If this Transaction Confirmation does
not reflect your understanding of the transaction, please notify our Trade
Administrator immediately at (403) 645-6225. Failure to provide such
notification within the greater of two (2) business days or the Confirm Deadline
specified in the underlying contract shall be deemed to be your agreement with
the terms and conditions of this Transaction Confirmation.

Agreed to and accepted by:

     
Selkirk Cogen Partners, L.P.
   
By its Managing General Partner, JMC Selkirk, Inc.
  EnCana Gas Marketing, a business unit of EnCana

  Midstream & Marketing

             
/s/ P. CHRISMAN IRIBE
  December 23, 2004   /s/ KIM JOSLIN   December 20, 2004

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Authorized Representative
  Date   Authorized Representative   Date

             
Title:
  President   Title:   Vice-President, Canadian Gas Marketing

Please return the executed Transaction Confirmation to Trade Administration via
Fax (403) 645-6201.
Please call (403) 645-6225 with any questions or concerns.





--------------------------------------------------------------------------------



 



     
(ENCANA LOGO) [w04187w0418701.gif]
  EnCana Gas Marketing, a business unit of
EnCana Midstream & Marketing
1800, 855 – 2nd Street S.W.
Calgary, Alberta T2P 4Z5

ATTACHMENT TO DEAL ID #: S-SELKIRK(N)-0002

Special Provisions

1. Commercial terms of this transaction:



a)   Contract Price: AECO/NIT Monthly + Nova FTD where:

AECO/NIT Monthly is the Alberta Gas Price at AECO C in C$/GJ as published
monthly by Canadian Enerdata Ltd. in the “Canadian Gas Price Reporter” in the
table entitled “Canadian Natural Gas Supply Prices” and described in the first
column, under “Alberta” as “AECO C & N.I.T. One-Month Spot**” under the heading
“$/GJ” under the column “Avg” for the delivery month, and

Nova FTD is the FT-D Demand Rate per month as quoted in the NOVA Gas
Transmission Ltd. Tariff for Rate Schedule FT-D (currently $188.41/103m3)
converted to C$/GJ using a standard conversion rate of 37.4 MJ/m3 and an average
of 30.4 days/month. In the event Rate Schedule FT-D is no longer in effect, any
replacement NOVA Rate Schedule for delivery of gas at Empress, Alberta will be
used in its place.



b)   Contract Quantity: On each day during this transaction Seller shall sell
and deliver, and Buyer shall receive and purchase, the Contract Quantity of
17,936 GJ/d or a Reduced CQ (as defined below), on a firm basis. Buyer may
reduce the Contract Quantity for any day or days by any amount (including
without limitation to 0 GJ/d) as determined by Buyer in its sole discretion to
be necessary to accommodate outages or other restrictions on the operation of
Buyer’s plant, upon providing Seller at least twenty (20) days prior Notice of
such Contract Quantity reduction (the “Reduced CQ”) and the period for which
such Reduced CQ will be in effect. During and with respect to any period such
Reduced CQ is in effect, the term “Reduced CQ” shall replace the term “Contract
Quantity” in this Contract.   c)   Delivery Point shall mean the point into the
TCPL system at Burstall, Saskatchewan. If delivery can not be made or received
at Burstall for any reason, the Delivery Point will be the interconnection of
the facilities of NOVA and TCPL located near Empress, Alberta.



2.   For the purposes of this transaction only, Section 12 is amended to read
“Section 12.1” and a new Section 12.2 is added as follows:

“12.2 Notwithstanding any other provision in this Contract,

     (i) if, on or prior to June 26, 2012, Buyer is no longer a party to its
power purchase agreement with Consolidated Edison Company of New York, Inc. for
any reason, then Buyer may, in its sole discretion, terminate this transaction
upon at least ninety (90) days prior written Notice to Seller of such
termination,

     (ii) if, after June 26, 2012, Buyer is no longer a party to its power
purchase agreement with Consolidated Edison Company of New York, Inc. for any
reason, Buyer will promptly notify Seller thereof and either party may, in its
sole discretion, terminate this transaction upon at least ninety (90) days prior
written Notice to the other party of such termination, or



Buyer Initials /s/ PCI     Seller Initials /s/ KJ   January 1, 2005

 



--------------------------------------------------------------------------------



 



     (iii) if there is a change in the laws, regulations or other governmental
action that renders this transaction illegal or unenforceable (excluding the
failure of either party to obtain any governmental permit, consent or approval
specified in Section 14.6, or to maintain any such permit, consent or approval
other than as a result of a change in law or regulation), then either party may
request that the parties enter into negotiations for appropriate amendments to
this Contract and, if the parties have not agreed on such appropriate amendments
within ninety (90) days of such request, either party may upon sixty (60) days
prior written Notice, terminate this transaction, and, in the case of a
termination of this transaction under any of subsections (i), (ii) or (iii),
neither party shall have any liability to the other for the payment of any
amounts pursuant to Section 10.3 of this Contract.



3.   For this transaction only, Section 14.6 is amended by adding at the end of
the Section, the following: “Each party will comply with all federal, state or
provincial regulatory requirements necessary to meet its obligations under this
transaction, including provincial removal permits and/or federal export/import
licences, as required.”

        Buyer Initials   /s/ PCI    

--------------------------------------------------------------------------------

  Seller Initials   /s/ KJ January 1, 2005    

--------------------------------------------------------------------------------

 